

Exhibit 10.2(a)




PERFORMANCE-BASED RESTRICTED STOCK RIGHTS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN


2012 TERMS AND CONDITIONS


The following terms and conditions apply to the performance-based restricted
stock rights (the “PBRSRs”) granted by Ryder System, Inc. (the “Company”) under
the Ryder System, Inc. 2005 Equity Compensation Plan (the “Plan”), as specified
in the Performance-Based Restricted Stock Rights Award Notification (the
“Notification”), to which these terms and conditions are appended. Certain terms
of the PBRSRs including the number of shares of Ryder common stock underlying
the PBRSRs, are set forth in the Notification. The Compensation Committee of the
Company’s Board of Directors (the “Committee”) shall administer the PBRSRs in
accordance with the Plan. Capitalized terms used herein and not defined shall
have the meaning ascribed to such terms in the Plan or in the Notification.


1.
General. Each PBRSR represents the right to receive one Share on a future date
based upon the attainment of certain financial performance goals and continued
employment, on the terms and conditions set forth herein, in the Notification
and in the Plan, the applicable terms, conditions and other provisions of which
are incorporated by reference herein (collectively, the “Award Documents”). A
copy of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification. In the event there is an express
conflict between the provisions of the Plan and those set forth in any other
Award Document, the terms and conditions of the Plan shall govern. It is
intended that the PBRSRs qualify as “performance-based compensation” for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), including any successor provisions and regulations.



The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the PBRSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her PBRSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determination made by the Committee relating to the PBRSRs shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest under the Plan.


2.
Financial Performance Goals.



The Company’s TSR Percentile (as defined in Section 12) will be measured with
respect to each Performance Period, and the right to the PBRSRs will accrue
based on the following schedule:


Company’s TSR Percentile
Accrual Percentage
66th or greater
125%
50th
100%
33rd
25%
less than 33rd
—%




--------------------------------------------------------------------------------





If the Company’s TSR Percentile falls between the measuring points on the
foregoing schedule, the Accrual Percentage for such Performance Period will be
determined proportionally between the measuring points. Any fractional PBRSR
resulting from the vesting of the PBRSRs shall be rounded down to the nearest
whole number.


3.
Delivery of Shares. Provided that the Participant remained continuously employed
through the end of the Three-Year Performance Period (but subject to Section 4
below), the number of Shares equal to the number of Accrued PBRSRs, net of the
number of Shares necessary to satisfy applicable withholding taxes, will be
transferred to an account held in the name of the Participant by the Company’s
independent stock plan administrator and the Participant will receive notice of
such transfer together with all relevant account details. Such transfer will
occur as soon as practicable after the Committee has approved the Company’s TSR
Percentile for the Third Performance Period on or following January 1, 2015,
provided that in no event shall the transfer be made after March 15, 2015,
unless administratively impracticable to do so.



4.
Termination of PBRSRs; Forfeiture. The PBRSRs will be cancelled upon the
termination of the Participant’s employment with the Company and its
Subsidiaries as described below.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
Except as provided in subsection (b) below, upon any termination of a
Participant’s employment with the Company and its Subsidiaries prior to the end
of the Three-Year Performance Period, all outstanding PBRSRs, whether or not
accrued, will be forfeited and the Participant will not have any right to
delivery of Shares. In addition, even if a Participant remains employed through
the end of the Three-Year Performance Period, if the Participant’s employment is
subsequently terminated by the Company or a Subsidiary for Cause, the right to
any undelivered Shares shall be forfeited, and the Company shall have the right
to reclaim and receive from the Participant any Shares delivered to the
Participant pursuant to Section 3 within the one year period before the date of
the Participant’s termination of employment, or to the extent the Participant
has transferred such Shares, the equivalent after-tax value thereof (as of the
date the Shares were transferred by the Participant) in cash.



(b)
Termination by reason of Death, Disability or Retirement: If a Participant’s
employment terminates due to death, Disability or Retirement prior to the end of
the Three-Year Performance Period, the Participant (or his or her Beneficiary,
in the event of death) will be entitled to receive a pro-rata number of Shares
that would have been delivered pursuant to Section 3 had the Participant
remained employed through the end of the Three-Year Performance Period, based on
the number of days during the Three-Year Performance Period that the Participant
is considered to be an active employee as determined by the Company, payable at
the time and manner specified in Section 3 above.



(c)
Proscribed Activity: If, during the Proscribed Period but prior to a Change of
Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all Shares
delivered to the Participant pursuant to Section 3 during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the after-tax equivalent value thereof (as of the date the Shares were
transferred by the Participant) in cash.



5.
Change of Control. Notwithstanding anything contained herein to the contrary,
unless otherwise




--------------------------------------------------------------------------------



determined by the Committee prior to a Change of Control which occurs during the
Performance Period, immediately prior to any such Change of Control, each
Participant shall be entitled to delivery of a number of Shares equal to the sum
of (a) with respect to each completed Performance Period, the number of Accrued
PBRSRs at the time of the Change of Control, and (b) with respect to each
uncompleted Performance Period, the number of PBRSRs that would have become
Accrued PBRSRs at the end of each such Performance Period had the Company’s TSR
Percentile been at the 50th percentile. Upon the occurrence of a Change of
Control, all Shares subject to Accrued PBRSRs, will be delivered to the
Participant in accordance with Section 3 above; provided that such Change of
Control constitutes a change “in ownership” or “effective control” or a change
in the “ownership of a substantial portion of the assets” of the Company under
Section 409A of the Code and the rulings and regulations issued thereunder (any
such transaction, a “409A Compliant CIC”). In the event that such Change of
Control does not constitute a 409A Compliant CIC (any such transaction, a
“Non-409A Compliant CIC”), to the extent that the Accrued PBRSRs are no longer
subject to a substantial risk of forfeiture, each Accrued PBRSR will be
converted into a right to receive a cash payment equal to the Fair Market Value
of a Share on the date on which the Change of Control occurs. Such cash payment
will be distributed to the Participant on the earlier of the otherwise
applicable distribution date set forth in Section 3 above and the Participant’s
separation from service (as defined by Section 409A of the Code).


To the extent (i) a Participant’s employment was terminated by the Company other
than for Cause or Disability within the 12 months prior to the date on which the
Change of Control occurred, (ii) during such 12 month period the Participant did
not engage in a Proscribed Activity, and (iii) the Committee determines, in its
sole and absolute discretion, that the decision related to such termination was
made in contemplation of the Change of Control, then upon the Change of Control,
the Participant will become entitled to a cash payment equal to the product of:
the Fair Market Value of a Share on the date of the Change of Control and the
number of Shares to which the Participant would otherwise have been entitled
pursuant to the preceding paragraph on the date of the Change of Control if the
Participant’s employment had continued until the date of the Change of Control.
In the event of a 409A Compliant CIC, such cash payment will be made in a lump
sum on the date on which the Change of Control occurs. In the event a Non-409A
Compliant CIC occurs, the cash payment will be distributed to the Participant on
the first anniversary of the Participant’s separation from service.


In the event of a Non-409A Compliant CIC, then immediately prior to or in
connection with the consummation of the Change of Control, the Company shall pay
into one or more trust(s) (the “Trust(s)”) established between the Company and
any financial institution with assets in excess of $100 million selected by the
Company prior to the Change of Control, as trustee (the “Trustee”), such amounts
as are required in order to fully pay the amounts payable pursuant to this
Section 5 or as are otherwise required pursuant to the terms of the Trust(s),
with payment to be made in cash or cash equivalents. Thereafter, all amounts
payable pursuant to this Section 5 shall be paid out of the Trust(s); provided,
however, that the Company shall retain liability for and pay the applicable
Participant any amounts or provide for such other benefits due the Participant
under the Plan for which there are insufficient funds in the Trust(s), for which
no funding of the Trust(s) is required, or in the event that the Trustee fails
to make timely payment.


6.
Rights as a Shareholder; Dividend Equivalents. The Participant will not have the
rights of a shareholder of the Company with respect to Shares subject to the
PBRSRs until such Shares are actually delivered to the Participant. At the time
Shares are delivered to the Participant pursuant to Section 3, the Company will
make a cash payment equal to the product of (i) the number of Accrued PBRSRs,
and (ii) the aggregate dividends paid on a Share during the Three-Year
Performance Period.




--------------------------------------------------------------------------------



  
7.
U.S. Federal, State and Local Income Tax Withholding. The PBRSRs will not be
taxable until the Shares are delivered. The Shares when delivered will be
taxable to the Participant at their then Fair Market Value as ordinary income,
subject to wage-based withholding and reporting. The Company will first satisfy
this withholding obligation by reducing the performance-based cash, if any, to
be paid at the time of such delivery in an amount sufficient to satisfy the
withholding obligations. If, after the Company has reduced all of the
performance-based cash, there are still withholding tax obligations due, the
Company will reduce the number of Shares to be delivered to the Participant in
an amount sufficient to satisfy the balance of the withholding obligations due
(based on the Fair Market Value of the Shares on the vesting date for the
related PBRSRs). The payment of cash dividend equivalents will be taxable to the
Participant as ordinary income when paid, subject to wage-based withholding and
reporting. This Section 7 shall only apply with respect to the Company’s U.S.
federal, state and local income tax withholding obligations. The Company may
satisfy any tax obligations it may have in any other jurisdiction in any manner
it deems, in its sole and absolute discretion, to be necessary or appropriate.



8.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the PBRSRs or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such
right of action arises. The PBRSRs and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.



9.
No Employment Right. Neither the grant of the PBRSRs nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant PBRSRs hereunder. Nothing contained in the Award Documents shall limit
or affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or committees thereof, to
change the duties or the character of employment of any employee of the Company
or to remove the individual from the employment of the Company at any time, all
of which rights and powers are expressly reserved.



10.
No Assignment. A Participant’s rights and interest under the PBRSRs may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the PBRSRs or the
Award Documents.



11.
Unfunded Plan. Any shares or other amounts owed under the PBRSRs shall be
unfunded. The Company shall not be required to establish any special or separate
fund, or to make any other segregation of assets, to assure delivery or payment
of any earned amounts.



12.
Definitions.



(a)
“Accrual Percentage” means the percentage of the PBRSRs that accrue at the end
of each Performance Period pursuant to Section 2.



(b)
“Accrued PBRSRs” means the sum, for each Performance Period, of the Accrual
Percentage for each Performance Period times one-third of the number of PBRSRs
subject to an Award as set forth in the Notification.




--------------------------------------------------------------------------------





(c)
“Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable Severance
Plan, as in effect on the date of grant of the PBRSRs. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.



(d)
“Change of Control” occurs when:



(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) (a
“Person”) becomes the beneficial owner, directly or indirectly, of 30% or more
of the combined voting power of the Company’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Company; provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan or plans (or related trust) of the
Company and its subsidiaries and affiliates or (B) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subparagraph (iii) below;



(ii)
the individuals who, as of January 1, 2007, constituted the Board of Directors
of the Company (the “Board” generally and as of January 1, 2007 the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2007 whose
election, or nomination for election, was approved by a vote of the persons
comprising at least a majority of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest, as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the 1934 Act) (as in effect on
January 23, 2000)) shall be, for purposes of this Plan, considered as though
such person were a member of the Incumbent Board;



(iii)
there is a reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities ordinarily having the right to vote for the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right




--------------------------------------------------------------------------------



to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination;


(iv)
there is a liquidation or dissolution of the Company approved by the
shareholders; or



(v)    there is a sale of all or substantially all of the assets of the Company.


(e)
“Company TSR” means the Company’s Total Shareholder Return for a Performance
Period



(f)
“Company’s TSR Percentile” means, for any Performance Period, the percentile
measured on the last trading day of the Performance Period in which the Company
TSR falls as compared to the Total Shareholder Return of the companies included
in the S&P 500 Composite Index as of the last trading day of such Performance
Period. The Company’s TSR Percentile will be approved by the Committee as soon
as practicable following the end of each Performance Period.



(g)
“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; (ii) the Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan of the Company;
or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.



(h)
“First Performance Period” means the period from January 1, 2012 through
December 31, 2012.



(i)
“Performance Period” means the First Performance Period, the Second Performance
Period, or Third Performance Period, as applicable.



(j)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach of any written agreement between the Participant and
the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines,




--------------------------------------------------------------------------------



key personnel, pricing policies, operational methods, customers, customer
requirements, suppliers, plans for future developments, and other business
affairs and methods and other information not readily available to the public;


(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where such
business of the Company or its Subsidiaries is conducted, provided that the
Participant’s investment in 1% or less of the outstanding capital stock of any
corporation whose stock is listed on a national securities exchange shall not be
treated as a Proscribed Activity;



(iv)
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;



(vi)
the Participant’s making of any remarks disparaging the conduct or character of
the Company or any of its Subsidiaries, or their current or former agents,
employees, officers, directors, successors or assigns; or



(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.



(k)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s employment and ending on the later of (A) the one year anniversary
of such termination date or (B) if the Participant is entitled to severance
benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(l)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.






--------------------------------------------------------------------------------



(m)
“Second Performance Period” means the period from January 1, 2012 through
December 31, 2013.



(n)
“Third Performance Period” means the period from January 1, 2012 through
December 31, 2014.



(o)
“Three-Year Performance Period” means the period from January 1, 2012 through
December 31, 2014.



(p)
“Total Shareholder Return” means the percentage change in the closing stock
pricefrom the immediately preceding trading day prior to the first day of the
Performance Period through the last day of the applicable Performance Period (or
immediately preceding trading day if such day is not a trading day) assuming
reinvestment of dividends on the ex-dividend date.

  
13.
Other Benefits. No amount accrued or paid under the PBRSRs shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.




